DETAILED ACTION
In response to communications filed 04/20/2022.
Claim 65 is canceled.
Claims 53-64 and 66-72 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 67 recites a base station (line 1) that “obtain(s) moving speed information” (line 8) and further “transmit(s) the moving speed information to the base station” (line 9).  The claim as written is unclear and/or indefinite as the claim suggests the base station transmits the obtained moving speed information to itself.  Examiner suggests amendments and/or clarification in a future response to overcome the present rejection.  Claims 68-71 are also rejected based on their dependency of rejected claim 67.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-64 and 66-72 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0041803 A1) in view of Abedini et al. (US 2017/0273128 A1) hereinafter “Shi” and “Abedini” respectively.

Regarding Claim 53, Shi teaches A terminal apparatus (Shi: paragraph 0464 & Fig. 7 block 20, user equipment) comprising:
a memory storing instructions (Shi: paragraphs 0466 & Fig. 7 block 402, memory); and
one or more processors (Shi: paragraphs 0467 & Fig. 7 block 401, processor) configured to execute the instructions to:
obtain quality related information (Shi: paragraphs 0468, 0516-0519 & Fig. 9, obtain a first detection result) related to achievement status of communication service quality for unlicensed spectrum in unlicensed spectrum (Shi: paragraph 0468, first detection result may include signal quality of the unlicensed spectrum and/or spectrum information in the first preset range); and
transmit the quality related information to a base station (Shi: paragraph 0521 & Fig. 9, send the first detection result to a base station, so that the base station determines available unlicensed spectrum information).
Shi fails to explicit teach transmitting obtained moving speed information to the base station or a core network node indicating a moving speed of the terminal apparatus.  However, Abedini from an analogous art teaches determining a communication of a UE over a licensed or unlicensed spectrum based on the travel speed of the UE (Abedini: paragraphs 0052, 0099 & Fig. 1) and further teaches providing said speed information to a core network node or apparatus for transmission configuration of the licensed or unlicensed spectrum (Abedini: paragraphs 0030-0034, 0099 and Figs. 1 & 12)
Accordingly, it would have been obvious at the effective filing date of the invention to incorporate the teachings of Abedini with Shi.  A person of ordinary skill in the art would have been motivated to modify Shi to include speed information of the UE as taught in Abedini so as to determine further reliability for the unlicensed communication.  

Regarding Claim 54, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the communication service quality is communication service quality for a communication bearer (Shi: paragraph 0530, range information of the available unlicensed spectrum may further include an unlicensed spectrum of a serving cell in which the user equipment is located, and/or an unlicensed spectrum of a neighboring cell), and
the quality related information is information generated per communication bearer (Shi: paragraph 0530, signal quality of serving cell and/or signal quality of neighboring cell).

Regarding Claim 55, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to perform measurement for the achievement status and generate the quality related information (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum and/or spectrum information).

Regarding Claim 56, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
receive first control information indicating the communication service quality (Shi: paragraph 0541, base station sends first detection configuration 
information to the user equipment), and
perform the measurement based on the first control information (Shi: paragraph 0546, The user equipment detects an unlicensed spectrum in a first preset range according to the first detection configuration information to obtain a first detection result).

Regarding Claim 57, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the measurement is measurement of whether the communication service quality is achieved in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum).

Regarding Claim 58, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the quality related information is information indicating that the communication service quality is not achieved in unlicensed spectrum (Shi: paragraph 0520, indication of unavailable unlicensed spectrum).

Regarding Claim 59, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to transmit the quality related information to the base station or the core network node if the communication service quality is not achieved in unlicensed spectrum (Shi: paragraph 0520, send measurement results indicating unlicensed spectrum unavailable).

Regarding Claim 60, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the measurement is measurement of an achievement level of the communication service quality in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum in the first preset range).

Regarding Claim 61, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the quality related information is information indicating an achievement level of the communication service quality in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum in the first preset range).

Regarding Claim 62, Shi-Abedini teaches the respective claim(s) as presented above and further suggests the achievement level is a time ratio at which the communication service quality is achieved in unlicensed spectrum (Shi: paragraph 0520, Time-domain indication information is used to indicate either or both of duration information and time determining information of the available unlicensed spectrum).

Regarding Claim 63, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to transmit, to the base station, a measurement report message including the quality related information (Shi: paragraph 0521 & Fig. 9, send the first detection result to a base station, so that the base station determines available unlicensed spectrum information).

Regarding Claim 64, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
obtain preference information on use of unlicensed spectrum (Shi: paragraph 0553, i.e. first preset condition may be spectrum information of highest energy, thus teaching a preference on use of the spectrum), and
transmit the preference information to the base station or the core network node (Shi: paragraph 0552, base station determines the information according to the first spectrum information and/or the first detection result.

Regarding Claim 66, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
obtain traffic information indicating traffic of the terminal apparatus or a communication bearer of the terminal apparatus in licensed spectrum or unlicensed spectrum (Shi: paragraphs 0562-0563, range information of the available unlicensed spectrum including resource section of the available unlicensed spectrum, and
transmit the traffic information to the base station or the core network node (Shi: paragraph 0564, UE transmits the second detection results to the base station).

Regarding Claim 67, Shi teaches A base station (Shi: paragraph 0434 & Fig. 6, base station) comprising:
a memory storing instructions (Shi: paragraphs 0434 & Fig. 6 block 302, memory); and
one or more processors (Shi: paragraphs 0434 & Fig. 6 block 301, processor) configured to execute the instructions to:
obtain quality related information (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment) related to achievement status of communication service quality for unlicensed spectrum in unlicensed spectrum (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment, where the first detection result includes signal quality of an unlicensed spectrum in a first preset range and/or spectrum information in the first preset range); and
transmit the quality related information (Shi: paragraph 0500, send the available unlicensed spectrum information).
Shi fails to explicit teach transmitting obtained moving speed information to the base station or a core network node indicating a moving speed of the terminal apparatus.  However, Abedini from an analogous art teaches determining a communication of a UE over a licensed or unlicensed spectrum based on the travel speed of the UE (Abedini: paragraphs 0052, 0099 & Fig. 1) and further teaches providing said speed information to a core network node or apparatus for transmission configuration of the licensed or unlicensed spectrum (Abedini: paragraphs 0030-0034, 0099 and Figs. 1 & 12)
Accordingly, it would have been obvious at the effective filing date of the invention to incorporate the teachings of Abedini with Shi.  A person of ordinary skill in the art would have been motivated to modify Shi to include speed information of the UE as taught in Abedini so as to determine further reliability for the unlicensed communication.  

Regarding Claim 68, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein
the communication service quality is communication service quality for a communication bearer (Shi: paragraph 0530, range information of the available unlicensed spectrum may further include an unlicensed spectrum of a serving cell in which the user equipment is located, and/or an unlicensed spectrum of a neighboring cell), and
the quality related information is information generated per communication bearer (Shi: paragraph 0530, signal quality of serving cell and/or signal quality of neighboring cell).

Regarding Claim 69, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to receive the quality related information form a terminal apparatus (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment).

Regarding Claim 70, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to perform measurement for the achievement status and generate the quality related information (Shi: paragraph 0498, determine available unlicensed spectrum information according to the first spectrum information and/or the first detection result).

Regarding Claim 71, Shi-Abedini teaches the respective claim(s) as presented above and further suggests wherein the quality related information is information indicating an achievement level of the communication service quality in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum).

Regarding Claim 72, Shi teaches A network node (Shi: paragraphs 0434, 0591 & Fig. 6, base station or communications node) comprising:
a memory storing instructions (Shi: paragraphs 0434 & Fig. 6 block 302, memory); and
one or more processors (Shi: paragraphs 0434 & Fig. 6 block 301, processor) configured to execute the instructions to:
obtain quality related information (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment) related to achievement status of communication service quality for unlicensed spectrum in unlicensed spectrum (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment, where the first detection result includes signal quality of an unlicensed spectrum in a first preset range and/or spectrum information in the first preset range); and
generate, based on the quality related information (Shi: paragraph 0493 & Fig. 8, said first detection result), first control information indicating the communication service quality or second control information related to which of licensed spectrum and unlicensed spectrum is used (Shi: paragraph 0498, determine available unlicensed spectrum information according to the first spectrum information and/or the first detection result), wherein 
the first control information and the second control information are information generated for a terminal apparatus (Shi: paragraph 0464 & Fig. 7 block 20, user equipment) based on a terminal related information related to the terminal apparatus (Shi: paragraph 0521 & Fig. 9, send the first detection result to a base station, so that the base station determines available unlicensed spectrum information), and
the terminal related information includes the quality related information (Shi: paragraph 0468, first detection result may include signal quality of the unlicensed spectrum and/or spectrum information in the first preset range).
Although Shi teaches a communication node such as a base station, Shi fails to explicitly teach a core network node to obtain quality related information which additionally includes a moving speed information indicating a moving speed of the terminal apparatus.  However, Abedini from an analogous art teaches determining a communication of a UE over a licensed or unlicensed spectrum based on the travel speed of the UE (Abedini: paragraphs 0052, 0099 & Fig. 1) and further teaches providing said speed information to a core network node or apparatus for transmission configuration of the licensed or unlicensed spectrum (Abedini: paragraphs 0030-0034, 0099 and Figs. 1 & 12)
Accordingly, it would have been obvious at the effective filing date of the invention to incorporate the teachings of Abedini with Shi.  A person of ordinary skill in the art would have been motivated to modify Shi to include speed information of the UE as taught in Abedini so as to determine further reliability for the unlicensed communication.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468